In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-18-00094-CV



                 TRENT ALVON SMITH, Appellant

                                  V.

 THE STATE OF TEXAS, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
AND THE TEXAS DEPARTMENT OF CRIMINAL JUSTICE – INSTITUTIONAL
                      DIVISION, Appellees



               On Appeal from the 126th District Court
                       Travis County, Texas
                Trial Court No. D-1-GN-14-001313




             Before Morriss, C.J., Burgess and Stevens, JJ.
              Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION
         The trial court dismissed Trent Alvon Smith’s lawsuit pursuant to Chapter 14 of the Texas

Civil Practice and Remedies Code, finding that the indigent inmate’s suit was not timely filed. See

TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001–.014 (West 2017). 1 Smith filed this appeal arguing

that the trial court erred because his petition was filed in Travis County, Texas, in January 2014,

and it “relates back” to his previous filing of the same lawsuit in May 2011 in Walker County,

Texas.

         Because Smith failed to timely file his lawsuit, we affirm the trial court’s judgment.

I.       Background

         Smith claimed that he was injured on February 3, 2011, when the State vehicle in which

he was being transported collided with another State vehicle. Smith sought relief through the

grievance system, and he received a final denial of his grievance on or about May 10, 2011. Eight

days later, Smith mailed his petition and its attachments to the Walker County District Clerk’s

Office. Even so, the clerk did not file the petition. In a letter dated May 20, 2011, the clerk

returned Smith’s unfiled petition to him and informed him that she could not accept his petition

for filing until he paid the $504.84 in outstanding costs assessed against him in a prior, unrelated

case that had been dismissed as “frivolous.”




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.

                                                          2
        On January 15, 2014, Smith filed the petition in a Travis County district court. 2 The State

answered and moved to dismiss the lawsuit, arguing in part that, under Section 14.005(b), the court

had to dismiss the lawsuit because Smith failed to file it within thirty-one days of receiving the

written decision from the grievance system. The trial court granted the State’s motion and

dismissed Smith’s petition.

II.     Analysis

        In his sole point of error on appeal, Smith argues that the trial court erred in dismissing his

lawsuit because his 2014 filing in Travis County related back to his attempted filing in Walker

County in 2011.

        Chapter 14 of the Texas Civil Practice and Remedies Code governs suits brought by an

inmate in which the inmate files an indigence affidavit. TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.002(a). Before filing suit, inmates must exhaust their administrative remedies through a

grievance system. TEX. CIV. PRAC. & REM. CODE ANN. § 14.005. After receiving a written

decision from the grievance system, an inmate must file his lawsuit within thirty-one days, or the

trial court will dismiss the suit as untimely. TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(b).

        To avoid dismissal, Smith had until June 9, 2011, to file his suit. See TEX. CIV. PRAC. &

REM. CODE ANN. § 14.005(b). But Smith’s lawsuit was not filed until January 15, 2014, several

years after the expiration of the thirty-one-day deadline. See id. Smith argues that, under Rule 5

of the Texas Rules of Civil Procedure, commonly known as the mailbox rule, his lawsuit was



2
 Smith later amended the petition to include claims for injunctive relief stemming from the same February 2011
incident.
                                                      3
timely filed by operation of law in May 2011, because his suit was properly deposited in the mail

on or before the deadline and sent “to the proper clerk” in Walker County. He contends that his

2014 filing in Travis County “relates back” to his attempted filing in Walker County in 2011. We

disagree.

         Smith’s petition was never filed in Walker County because, under Section 14.011(a), the

district clerk could not accept his petition for filing until the previously assessed costs and fees

were paid. 3 See TEX. CIV. PRAC. & REM. CODE ANN. § 14.011(a) (“[A] clerk of a court may not

accept for filing another claim by the inmate until the fees and costs assessed under Section 14.006

are paid.”). When provisions of Section 14.011(a) conflict with the mailbox rule, Section

14.011(a) prevails because it is a later, more specific statute. See TEX. GOV’T CODE ANN.

§§ 311.025, 312.014 (West 2013); see Tex. Lottery Comm’n v. First State Bank of DeQueen, 325
S.W.3d 628, 637 (Tex. 2010). Here, there is no indication in the record that Smith ever paid the

prior costs assessed against him, and so his 2014 filing in Travis County was untimely under

Section 14.005(b). As a result, the trial court correctly dismissed the petition.




3
 “[S]ubsection 14.011(a) does not allow a clerk or trial court to refuse to accept for filing another claim by an inmate
until the inmate has exhausted or waived his appeal of the [prior] dismissal order at issue.” In re Simmonds, 271
S.W.3d 874, 883 (Tex. App.—Waco 2008, orig. proceeding). That said, Smith’s prior, unrelated case was dismissed
as frivolous, and he was assessed $504.84 in costs for the case, but there is no evidence that Smith has a pending
appeal from that dismissal.
                                                           4
III.   Conclusion

       We affirm the trial court’s judgment.




                                               Scott E. Stevens
                                               Justice


Date Submitted:       March 14, 2019
Date Decided:         May 8, 2019




                                                  5